Name: Commission Decision of 10Ã December 2009 amending Appendix 2A to the Annex to Decision 2007/65/EC with regard to access to Commission buildings by contractorsÃ¢ staff
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  EU institutions and European civil service;  management;  international security
 Date Published: 2009-12-17

 17.12.2009 EN Official Journal of the European Union L 332/77 COMMISSION DECISION of 10 December 2009 amending Appendix 2A to the Annex to Decision 2007/65/EC with regard to access to Commission buildings by contractors staff (2009/970/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and in particular Article 249(1) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 131 thereof, Whereas: (1) The Commission Communication concerning the new access-control and security system for Commission buildings (document C(2007) 797) is designed to increase the security of persons, data, buildings and other property. (2) To this end, the Global Security Project (GSP), which provides for the installation of automatic access-control systems employing powerful modern access-control technology in all Commission buildings, was established. (3) One of the key features of the project is to rationalise and reduce the large number of types of badge that currently exist and to simplify the procedures for issuing badges and access cards for the different categories of staff and visitors to the Commission. (4) In order to allow the first operational phase of the new system for issuing badges to be implemented, in particular for contractors staff, a number of purely administrative and technical changes must be made to Commission Decision 2007/65/EC of 15 December 2006 establishing the Commissions standard security measures and alert states and amending its Rules of Procedure as regards operational procedures for management of crisis situations (1), HAS DECIDED AS FOLLOWS: Article 1 Point 4.2(b) of Appendix 2A of the Annex to Decision 2007/65/EC shall be replaced by the following text: (b) Access cards shall be issued to all other personnel requiring access to the Commission buildings to fulfil contractual obligations with the Commission services. Cards for personnel with a contract limited in time shall not extend beyond this time-limit unless authorised by the Commissions Security Directorate. Access cards shall also be issued to all contractors staff who need access to Commission buildings to fulfil their contractual obligations. The access cards issued to contractors staff will be valid until the end of the contract with the Commission, provided that the person in question is in possession of an identity document that is valid until the end of the contract. If the identity document is not valid until the end of the contract, the access card will be valid until the date of expiry of the identity document. Where a Member of the European Parliament wishes to enter a Commission building, he may do so on presentation of his access card issued by the European Parliament to the security guard on duty, without the need to undergo the additional security checks required of external visitors. Article 2 This Decision shall enter into force on the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 10 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 32, 6.2.2007, p. 144.